UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 24, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 5,023,782 shares of the Registrant’s Common Stock outstanding as of November 3, 2011. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of September 24, 2011 and March 26, 2011 3 Condensed Consolidated Statements of Operations (Unaudited), three and six months ended September 24, 2011 and September 25, 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited), six months ended September 24, 2011 and September 25, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II-OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other information 16 SIGNATURES 17 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 18 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 19 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 20 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 21 Attached as Exhibits 101 to this report are the following financial statements from the Company’s Quarterly Report on Form 10-Q for the quarter ended September 24, 2011 formatted in XBRL (“eXtensible Business Reporting Language”): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Income, (iii) the Consolidated Statements of Cash Flows, and (iv) related notes to these financial statements tagged as blocks of text. 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) September 24, 2011 March 26, 2011 Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $160 and $248, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax Total current assets Property and equipment, net Deferred income tax - long term Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued commission Accrued payroll and benefits Accrued warranty Income taxes payable - 30 Deferred revenue 2 Deferred rent 45 36 Capital lease obligation 43 93 Other current liabilities Total current liabilities Long term obligations - Deferred rent Long term obligations - Capitallease - 10 Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock of no par value; Authorized 1,000,000 shares; no shares issued or outstanding at September 24, 2011 and March 26, 2011 - - Common stock of no par value; Authorized 40,000,000 shares; 5,023,782 shares at September 24, 2011 and 4,994,157 shares at March 26, 2011 issued and outstanding Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended September 24, September 25, September 24, September 25, (In thousands except per-share data) Net sales $ Cost of sales Gross profit Engineering Selling, general and administrative Total operating expenses Operating loss ) Interest (expense) income, net (1
